                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA


                                            Norfolk Division

UNITED STATES OF AMERICA                               Criminal No. 2:20-cr- b\
               V.                                      18 U.S.C.§ 844(e)
                                                       Threat to Kill, Injure, and Intimidate, and
JOHN MALCOLM BARESWILL,                                Threat to Unlawfully Damage or Destroy
                                                       a Building, by Means of Fire
               Defendant.


                                    CRIMINAL INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT:


                                            COUNT ONE


       On or about June 7, 2020, within the Eastern District of Virginia, the defendant, JOHN

MALCOLM BARESWILL,through the use of a telephone, willfully made a threat concerning

an alleged attempt to be made to kill, injure, and intimidate any individual and individuals, and

unlawfully to damage and destroy any building, to wit: the New Hope Baptist Church, located in

Virginia Beach, Virginia, by means offire, in or affecting interstate and foreign commerce.

                    (In violation of Title 18, United States Code, Section 844(e).)

                                            0.Zachary Terwilliger
                                            United States Attorney


                                      By:
                                            Andrew Bosse
                                            Assistant United States Attorney
